DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 16-31 have been added. Claims 1-15 have been cancelled. 

Claim Objections
Claims 16 and 23 are objected to because of the following informalities:  
Claims 16 and 23 state that the logging device outputs the output information of the sensor. Applicant does not claim where the information is outputted to. Applicant is advised to specifically and positively recite where the information is outputted to. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claims 16 and 23 state that the logging device outputs the sensor information, which it recorded when the controller and robot/drive device were not communicable with each other, when the controller and robot/drive device become communicable with each other. There is no support for this claim in the applicant’s specification. The specification makes no mention of the communication between the controller and the robot/drive device. In Paragraph 0062 of the applicant’s specification, the specification talks about the main power supply, which is supplied from the control apparatus, being disconnected from the robot arm. A controller being disconnected from the robot is not the same as the controller not being communicable with the robot. These are two different limitations. A controller and a robot can be disconnected from one another and still be able to communicate wirelessly. A controller and a robot can be connected to each other through a power cord and still not be able to communicate with one another. Claims 16 and 23, as well as all their dependent claims, fail to meet the written description requirement. Since these claims have been amended, they are also rejected for introducing new matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 


Claims 16-23, 25-26, 28-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al (US 20150096401 A1) in view of Tsuboi et al (US 20170007336 A1). (Hereinafter referred to as Nagai and Tsuboi respectively)

Regarding Claim 16, Nagai discloses a robot (See at least Nagai Paragraph 0022) comprising: 
an arm (See at least Nagai Paragraph 0026); 
a sensor that detects a state of the arm (See at least Nagai Paragraph 0027, the encoders are the sensors which detect the state of the joints which move the arms); 
a logging device that records output information of the sensor (See at least Nagai Paragraph 0013, the encoders store the information); and 
a supplying unit that supplies power to the sensor and the logging device in a state where a drive power supply of the arm is shut off (See at least Nagai Paragraphs 0028-0029, the battery is interpreted as the supplying unit),… 
Nagai fails to disclose …wherein the logging device outputs, when the robot and a controller that controls operation of the robot become communicable with each other, the output information of the sensor the logging device recorded when the robot and the controller were not communicable with each other.
However, Tsuboi teaches this limitation (See at least Tsuboi Paragraph 0079 and Figure 1 “132”, the joint state detecting unit detects the state of the joints in the robot and the joint state detecting unit is in the robot arm; See at least Tsuboi Paragraph 0093, if the communication between the control unit and robot arm are cut off, the robot cannot send information expressing the state of the joint unit, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed in Nagai with the teachings disclosed in Tsuboi to output the information of the sensor when the robot and the controller become communicable with each other. The sensor information can be used to detect any malfunctions of the joint (See at least Tsuboi Paragraph 0080).   Since the control unit drives the robot arm, one would be motivated to send the sensor information to the control unit to allow the control unit to impose restrictions on the arm and drive the arm to avoid malfunctions (See at least Tsuboi Paragraph 0007). This would increase the safety of the robot system. 

Regarding Claim 17, Nagai discloses wherein the arm comprises a plurality of links and a joint that connects the plurality of links (See at least Nagai Paragraphs 0023-0027), and 
wherein the supplying unit supplies the power to the sensor and the logging device when power to drive the at least one joint the arm comprises is not supplied (See at least Nagai Paragraphs 0028-0029).

Regarding Claim 18, Nagai discloses wherein the joint comprises a plurality of joints (See at least Nagai Paragraph 0024), and the sensor comprises a plurality of sensors (See at least Nagai Paragraph 0027), and 
wherein the logging device outputs the output information of the sensor to the controller for each of the plurality of joints (See at least Nagai Paragraphs 0006 and 0008).

Regarding Claim 19, Nagai fails to disclose wherein the logging device records the output information of the sensor in association with clock information. However, Tsuboi teaches this limitation (See at least Tsuboi Paragraphs 0162-0164, the angular velocity is measured and if it is greater than a threshold, the time is recorded for how long the value was above the threshold; See at least Tsuboi Paragraph 0164, this process can be done for various sensor values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed in Nagai with the teachings disclosed in Tsuboi to record the output information of the sensor in association with clock information. Using the time a value has been over a threshold allows the system to detect malfunctions (See at least Tsuboi Paragraph 0164).  Detecting malfunctions allows the system to impose restrictions on the arm and drive the arm to avoid malfunctions (See at least Tsuboi Paragraph 0007). This would increase the safety of the robot system.

Regarding Claim 20, Nagai discloses wherein the logging device records the output information of the sensor by being powered by the supplying unit in a state where the controller and the robot are disconnected from each other (See at least Nagai Paragraph 0028-0029, the battery powers the encoders, which record the information, when the power from the controller stops; the controller not supplying power to the robot is interpreted as a state where the controller is disconnected from the robot).

Regarding Claim 21, Nagai discloses wherein the sensor is an encoder that measures a joint angle of the joint (See at least Nagai Paragraph 0027, the encoders detect the rotation angles of the motors which drive the joints). 

Regarding Claim 22, Nagai fails to disclose …the sensor is a force sensor that detects force applied to the joint. 
However, Tsuboi teaches this limitation (See at least Tsuboi Paragraph 0180, the torque sensor is interpreted as a force sensor. Paragraph 0179 indicates torque sensor is part of joint units. Torque is rotating force). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed in Nagai with the teachings disclosed in Tsuboi to have force sensors that detect the force applied to the joint. The detection of force allows the system to control the joints in a way where they do not exceed the threshold torque value (See at least Tsuboi Paragraph 0180). This allows the system to avoid malfunctions which increases the safety of the system. 

Regarding Claim 23, Nagai discloses a drive device (See at least Nagai Paragraph 0006, the industrial robot is interpreted as the drive device) comprising: 
a rotary motor (See at least Nagai Paragraph 0027, the motors rotate); 
a sensor that detects a state of the drive device (See at least Nagai Paragraph 0027, the encoders are the sensors); 
a logging device that records output information of the sensor (See at least Nagai Paragraph 0013, the encoders store the information); and 
a supplying unit that supplies power to the sensor and the logging device in a state where a drive power supply of the rotary motor is shut off (See at least Nagai Paragraphs 0028-0029, the battery is interpreted as the supplying unit);…
Nagai fails to disclose …wherein the logging device outputs, when the drive device and a controller that controls operation of the drive device become communicable with each other, the output information of the sensor the logging device recorded when the drive device and the controller were not communicable with each other. 
However, Tsuboi teaches this limitation (See at least Tsuboi Paragraph 0079 and Figure 1 “132”, the joint state detecting unit detects the state of the joints in the robot and the joint state detecting unit is in the robot arm; See at least Tsuboi Paragraph 0093, if the communication between the control unit and robot arm are cut off, the robot cannot send information expressing the state of the joint unit, the robot would still be able to detect the states of the joint without communicating with the control unit since the joint state detecting unit is in the robot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed in Nagai with the teachings disclosed in Tsuboi to output the information of the sensor when the drive device and the controller become communicable with each other. The sensor information can be used to detect any malfunctions of the joint (See at least Tsuboi Paragraph 0080).   Since the control unit drives the robot arm, one would be motivated to send the sensor information to the control unit to allow the control unit to impose restrictions on the arm and drive the arm to avoid malfunctions (See at least Tsuboi Paragraph 0007). This would increase the safety of the robot system. 

Regarding Claim 25, Nagai fails to disclose wherein the logging device records the output information of the sensor in association with clock information. However, Tsuboi teaches this limitation (See at least Tsuboi Paragraphs 0162-0164, the angular velocity is measured and if it is greater than a threshold, the time is recorded for how long the value was above the threshold; See at least Tsuboi Paragraph 0164, this process can be done for various sensor values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed in Nagai with the teachings disclosed in Tsuboi to record 

Regarding Claim 26, Nagai discloses wherein the logging device records the output information of the sensor by being powered by the supplying unit in a state where the controller and the drive device are disconnected from each other (See at least Nagai Paragraph 0028-0029, the battery powers the encoders, which record the information, when the power from the controller stops; the controller not supplying power to the drive device is interpreted as a state where the controller is disconnected from the drive device).

Regarding Claim 28, Nagai fails to disclose wherein the controller acquires, when the robot and the controller become communicable with each other, the output information of the sensor the logging device recorded when the robot and the controller were not communicable with each other, from the logging device.
However, Tsuboi teaches this limitation (See at least Tsuboi Paragraph 0079 and Figure 1 “132”, the joint state detecting unit detects the state of the joints in the robot and the joint state detecting unit is in the robot arm, the joint state; See at least Tsuboi Paragraph 0080, the joint state detecting unit transmits the state of the joint to the control device; See at least Tsuboi Paragraph 0093, if the communication between the control unit and robot arm are cut off, the robot cannot send information expressing the state of the joint unit, the robot would still be able to detect the states of the joint without communicating with the control unit since the joint state detecting unit is in the robot).


Regarding Claim 29, Nagai fails to disclose wherein the controller generates diagnosis information on the robot based on the output information of the sensor acquired from the logging device.
However, Tsuboi teaches this limitation (See at least Tsuboi Paragraph 0089-0090 and Figure 1 “260”, the malfunction detecting unit is in the control device and detects malfunctions in the joint based on the information outputted from the joint state detecting unit). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed in Nagai with the teachings disclosed in Tsuboi to have the controller generate diagnosis information on the robot based on the output information. The sensor information can be used to detect any malfunctions of the joint (See at least Tsuboi Paragraph 0080).   Since the control device drives the robot arm, one would be motivated to have the control device generate diagnosis information to allow the control unit to impose restrictions on the arm and drive the arm to avoid malfunctions (See at least Tsuboi Paragraph 0007). This would increase the safety of the robot system. 

Regarding Claim 31, Nagai discloses wherein the arm comprises a plurality of joints (See at least Nagai Paragraph 0024), and the sensor comprises a plurality of sensors (See at least Nagai Paragraph 0027), and… 
Nagai fails to disclose …wherein the diagnosis information is generated for each of the plurality of joints.
However, Tsuboi teaches this limitation (See at least Tsuboi Paragraphs 0114-0015, malfunctions are detected for each of the joint units). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed in Nagai with the teachings disclosed in Tsuboi to generate diagnosis information on each of the joints. One would be motivated to generate diagnosis information on each of the joint units to impose restrictions on the arm and drive the arm to avoid malfunctions (See at least Tsuboi Paragraph 0007). This would increase the safety of the robot system.

Claims 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai in view of Tsuboi, and in further view of Osaka (US 20150165620 A1) (Hereinafter referred to as Osaka)

Regarding Claim 24, the combination of Nagai and Tsuboi fail to disclose wherein the drive device further comprises a reducer that comprises an input shaft and an output shaft, and 
wherein the input shaft of the reducer is coupled to a rotary shaft of the rotary motor. However, Osaka teaches these limitations (See at least Osaka Paragraph 0006, a reducer has an input and output shaft; See at least Osaka Paragraph 0042, the wave generator is attached to the input shaft and connected to the rotation shaft of the motor). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed in Nagai and Tsuboi with the teachings disclosed in 

Regarding Claim 27, the combination of Nagai and Tsuboi fail to disclose wherein the sensor is an encoder that detects an angle of the output shaft of the reducer. However, Osaka teaches this limitation (See at least Osaka Paragraph 0036). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed in Nagai and Tsuboi with the teachings disclosed in Osaka to have an encoder detect the angle of the output shaft of the reducer. Having an encoder on the output shaft can reduce the error in position of the distal end of the robot arm (See at least Osaka Paragraph 0006). Reducing errors will make the system operate more efficiently. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai in view of Tsuboi, and in further view of Koenig et al (US 20180079090 A1) (Hereinafter referred to as Koenig). 

Regarding Claim 30, the combination of Nagai and Tsuboi fail to disclose a display device that displays the diagnosis information on the robot.
However, Koenig teaches this limitation (See at least Koenig Paragraph 0100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed in Nagai and Tsuboi with the teachings disclosed in . 

Response to Arguments
Applicant's arguments filed on May 7, 2021 have been fully considered but they are not persuasive. Examiner acknowledges that the applicant has amended the drawings, specification, and claims to overcome all previous objections set forth. Claims 1-15 were cancelled so the claim rejections previously set forth are now moot. Newly added claims 16-31 are not allowed over the prior art of Nagai, Tsuboi, and Osaka as stated above in this office action. Tsuboi makes up for the deficiencies in Nagai by disclosing that the joint state information cannot be transmitted to the controller if communication between them is cut off. The state of the joints can still be determined even when communication is cut off because the joint detecting unit is inside the robot arm. Tsuboi also discloses the recording of sensor information in association with clock information. Osaka makes up for the deficiencies in Nagai and Tsuboi by disclosing a speed reducer that has an input shaft coupled to the rotary shaft of the motor, and an encoder on the output shaft. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875.  The examiner can normally be reached on Monday-Thursday: 8 am-4 pm est, Every Other Friday- 8 am-4 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.S./Examiner, Art Unit 3666                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666